        Case 1:21-cv-01169-TCB Document 54 Filed 05/18/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 L. LIN WOOD,

              Plaintiff,
                                                  CIVIL ACTION FILE
 v.
                                                  NO.: 1:21-CV-01169-TCB
 PAULA J. FREDERICK, CONNIE
 S. COOPER, JEFFREY R.
                                              DEFENDANTS’ MOTION TO
 HARRIS, CASEY CARTER
                                               STAY DISCOVERY AND
 SANTAS, PATRICIA F. AMMARI,
                                             PRELIMINARY OBLIGATIONS
 KAYLA E. COOPER, ELIZABETH
 L. FITE, ELISSA B. HAYNES,
 MARGARET W. SIGMAN
 PUCCINI, SHERRY BOSTON,
 ELIZABETH POOL O’NEAL,
 DAVID F. RICHARDS, JENNIFER
 D. WARD, MICHAEL FULLER,
 SR., JENNIFER ELIZABETH
 DUNLAP, CHRISTIAN J.
 STEINMETZ, III, BRANDON L.
 PEAK, TOMIEKA DANIEL,
 CHRISTOPHER SUTTON
 CONNELLY, MELODY
 GLOUTON, and DAWN JONES,

              Defendants.

      1. Plaintiff is a lawyer and a member of the State Bar of Georgia. Plaintiff is

the subject of ongoing grievance proceedings. During the investigation of the

grievance against Plaintiff, the State Bar requested that Plaintiff consent to a

confidential, voluntary evaluation by a mental health professional, pursuant to Bar
        Case 1:21-cv-01169-TCB Document 54 Filed 05/18/21 Page 2 of 5




Rule 4-104. [Dkt. 1, p. 10] Plaintiff filed this action asking the Court to rule that the

request for voluntary mental health examination violated his constitutional rights.

Plaintiff seeks damages and an order enjoining Defendants from requiring him to

undergo a mental health examination. [Id., pp. 37-38] Plaintiff filed a Motion for

Preliminary Injunction on March 29, 2021. [Dkt. 29]

      2. On May 3, 2021, Defendants moved to dismiss. [Dkt. 34] Plaintiff filed a

response to Defendants’ Motion to Dismiss. [Dkts. 44 and 47-1] Defendants filed

their reply brief on May 12, 2021. [Dkt. 52]

      3. Defendants’ Motion to Dismiss and Plaintiff’s Motion for Preliminary

Injunction are fully briefed and ready to be decided. The Court set a hearing for both

motions for May 13, 2021. [Dkt. 38]

      4. Plaintiff moved the Court to reconsider the Order setting the hearing. [Dkt.

39] The Court denied that motion. [Dkt. 40] Three days before the hearing, Plaintiff

moved for a continuance of the hearing, based on Plaintiff’s speaking obligations

and one of Plaintiff’s attorneys testing positive for the COVD-19. [Dkt. 50] The

Court granted that motion and postponed the hearing. [Dkt. 51] The hearing has not

been rescheduled.

      5. To preserve public and private resources, Defendants respectfully request

that the Court enter an order staying discovery, the obligation to make initial

                                           [2]
        Case 1:21-cv-01169-TCB Document 54 Filed 05/18/21 Page 3 of 5




disclosures, and the obligation to submit a joint status report pending the resolution

of Defendants’ Motion to Dismiss. If Defendants’ Motion to Dismiss is granted, it

will resolve all issues in this case. There will be no need for further proceedings.

      6. The Court has discretion to manage its own docket. This includes “broad

discretion to stay discovery pending decision on a dispositive motion.” Panola Land

Buyers Ass'n v. Shuman, 762 F.2d 1550, 1560 (11th Cir. 1985). Further, a district

court has discretion to suspend discovery pending a ruling on facial challenges to a

complaint. Claiborne v. JPMorgan Chase Bank, N.A., No. 1:18-CV-5542-ELR-

CCB, 2019 WL 11340064, at *1 (N.D. Ga. July 23, 2019).

      7. Finally, when, as here, one of the grounds for dismissal is qualified

immunity, the Supreme Court has held that, “[u]ntil this threshold immunity

question is resolved, discovery should not be allowed.” Harlow v. Fitzgerald, 457

U.S. 800, 818, 102 S. Ct. 2727, 2738, 73 L. Ed. 2d 396 (1982).

      8. A proposed order is attached as Exhibit A.

      Respectfully submitted this 18th day of May 2021.

                                                NALL & MILLER, LLP

                                          By: /s/ Patrick N. Arndt
                                              ROBERT L. GOLDSTUCKER
                                              Georgia State Bar No. 300475
                                              PATRICK N. ARNDT
                                              Georgia State Bar No. 139033
                                              Attorneys for Defendants
                                          [3]
       Case 1:21-cv-01169-TCB Document 54 Filed 05/18/21 Page 4 of 5




235 Peachtree Street, N.E.
Suite 1500 – North Tower
Atlanta, Georgia 30303-1418
Phone: (404) 522-2200
Facsimile: (404) 522-2208
bgoldstucker@nallmiller.com
parndt@nallmiller.com




                                    [4]
            Case 1:21-cv-01169-TCB Document 54 Filed 05/18/21 Page 5 of 5




              CERTIFICATE OF SERVICE AND OF COMPLIANCE
                         WITH LOCAL RULE 5.1
        I hereby certify that on May 18, 2021 a true and correct copy of this document

was filed with the Court via the CM/ECF system. All attorneys identified with the

Court for electronic service on record in this case were served by electronic

transmission in accordance with the CM/ECF system, including the following

counsel of record:

                                Larry L. Crain, Esq.
                              Crain Law Group, PLLC
                                5214 Maryland Way
                                      Suite 402
                               Brentwood, TN 37027
                             Email: larry@crainlaw.legal
                                Ibrahim Reyes, Esq.
                                Reyes Lawyers, P.A.
                               236 Valencia Avenue
                              Coral Gables, FL 33134
                          Email: ireyes@reyeslawyers.com
                               L. Lin Wood, Jr., Esq.
                                  L. Lin Wood, P.C.
                                   P.O. Box 52584
                              Atlanta, GA 30355-0584
                           Email: lwood@linwoodlaw.com

I further certify that I have prepared this document in 14-point Times New Roman

font.


                                                 /s/ Patrick N. Arndt




                                          [5]

897684v.1
